UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1156


T. SCOTT CARTER,

                  Plaintiff - Appellant,

             v.

GATEWAY BANK AND TRUST COMPANY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00634-RLW)


Submitted:    October 9, 2009                 Decided:   October 21, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph E. Blackburn, Jr., BLACKBURN, CONTE, SCHILLING & CLICK,
PC, Richmond, Virginia, for Appellant.       Heath H. Galloway,
WILLIAMS MULLEN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            T.   Scott   Carter    appeals   the    district      court’s    order

denying his motion to reconsider the district court’s dismissal

of his breach of contract suit.           We have reviewed the record and

find   no   reversible    error.      Accordingly,        we    affirm   for   the

reasons stated by the district court.              Carter v. Gateway Bank &

Trust Co., No. 3:08-cv-00634-RLW (E.D. Va. Jan. 23, 2009).                      We

dispense    with   oral    argument    because      the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      2